       Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 1 of 18



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (030204)
     Christopher J. Bendau (032981)
 2   P.O. Box 97066
     Phoenix, Arizona 85060
 3   Telephone: (480) 382-5176
     Facsimile: (480) 304-3805
 4   Email: cliffordbendau@bendaulaw.com
            chris@bendaulaw.com
 5   Attorneys for Plaintiff
 6
                              UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8
 9    Angel Hernandez,
                                                   No.
10                          Plaintiff,
11    vs.                                          COMPLAINT
12
      Arizona Discount Movers, LLC, an
13    Arizona Limited Liability Company, and
      Amy Hannah and John Doe Hannah, a
14    married couple,
15                          Defendants.
16
17
            Plaintiff, Angel Hernandez (“Plaintiff” or “Angel Hernandez”), sues the
18
     Defendants Arizona Discount Movers, LLC and Amy Hannah and John Doe Hannah
19
20   (“Defendants”) and alleges as follows:
21                               PRELIMINARY STATEMENT
22
            1.    This is an action for unpaid minimum wages, unpaid overtime wages,
23
     liquidated damages, attorneys’ fees, costs, and interest under the Fair Labor Standards
24
25   Act (“FLSA”), 29 U.S.C. § 201, et seq.; unpaid minimum wage under the Arizona
26   Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”) Title 23, Chapter
27
28
                                                -1-
29
30
       Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 2 of 18




     2, Article 8; and unpaid wages under the Arizona Wage Act (“AWA”), A.R.S. Title 23,
 1
 2   Chapter 2, Article 7.
 3          2.     The FLSA was enacted “to protect all covered workers from substandard
 4
     wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
 5
     728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
 6
 7   minimum wage of pay for all time spent working during their regular 40-hour
 8   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
 9
     exempt employees one and one-half their regular rate of pay for all hours worked in
10
     excess of 40 hours in a workweek. See 29 U.S.C § 207.
11
12          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within

13   the State of Arizona.
14
            4.     The AWA, A.R.S. § 23-350, et seq., establishes standards for wage
15
     payments to employees within the State of Arizona.
16
17                                JURISDICTION AND VENUE

18          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
19
     29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
20
     the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
21
22   1367 because the state law claims asserted herein are so related to claims in this action

23   over which this Court has subject matter jurisdiction that they form part of the same case
24
     or controversy under Article III of the United States Constitution.
25
            6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
26
27   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

28
                                                  -2-
29
30
       Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 3 of 18




     Defendants regularly conduct business in and have engaged in the wrongful conduct
 1
 2   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
 3                                             PARTIES
 4
            7.     At all times material to the matters alleged in this Complaint, Plaintiff was
 5
     an individual residing in Maricopa County, Arizona, and is a former employee of
 6
 7   Defendants.
 8          8.     At all material times, Arizona Discount Movers, LLC was a limited liability
 9
     company duly licensed to transact business in the State of Arizona. At all material times,
10
     Defendant Arizona Discount Movers, LLC does business, has offices, and/or maintains
11
12   agents for the transaction of its customary business in Maricopa County, Arizona.

13          9.     At all relevant times, Defendant Arizona Discount Movers, LLC owned and
14
     operated as “Arizona Discount Movers,” a moving company located at 930 S. 67th
15
     Avenue, Phoenix, Arizona 85043.
16
17          10.    Under the FLSA, Defendant Arizona Discount Movers, LLC is an

18   employer. The FLSA defines “employer” as any person who acts directly or indirectly in
19
     the interest of an employer in relation to an employee. At all relevant times, Defendant
20
     Arizona Discount Movers, LLC had the authority to hire and fire employees, supervised
21
22   and controlled work schedules or the conditions of employment, determined the rate and

23   method of payment, and maintained employment records in connection with Plaintiff’s
24
     employment with Defendants. As a person who acted in the interest of Defendant
25
     Arizona Discount Movers, LLC in relation to the company’s employees, Defendant
26
27   Arizona Discount Movers, LLC is subject to liability under the FLSA.

28
                                                   -3-
29
30
       Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 4 of 18




            11.    Defendants Amy Hannah and John Doe Hannah are, upon information and
 1
 2   belief, husband and wife. They have caused events to take place giving rise to the claims
 3   in this Complaint as to which their marital community is fully liable. Amy Hannah and
 4
     John Doe Hannah are owners of Defendant Arizona Discount Movers, LLC and were at
 5
     all relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. § 203(d).
 6
 7          12.    Under the FLSA, Defendants Amy Hannah and John Doe Hannah are
 8   employers. The FLSA defines “employer” as any person who acts directly or indirectly
 9
     in the interest of an employer in relation to an employee. At all relevant times,
10
     Defendants Amy Hannah and John Doe Hannah had the authority to hire and fire
11
12   employees, supervised and controlled work schedules or the conditions of employment,

13   determined the rate and method of payment, and maintained employment records in
14
     connection with Plaintiff’s employment with Defendants. As persons who acted in the
15
     interest of Defendant Arizona Discount Movers, LLC in relation to the company’s
16
17   employees, Defendants Amy Hannah and John Doe Hannah are subject to individual

18   liability under the FLSA.
19
            13.    Plaintiff is further informed, believes, and therefore alleges that each of the
20
     Defendants herein gave consent to, ratified, and authorized the acts of all other
21
22   Defendants, as alleged herein.

23          14.    Defendants, and each of them, are sued in both their individual and
24
     corporate capacities.
25
            15.    Defendants are jointly and severally liable for the injuries and damages
26
27   sustained by Plaintiff.

28
                                                  -4-
29
30
       Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 5 of 18




            16.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
 1
 2   by the FLSA, 29 U.S.C. § 201, et seq.
 3          17.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
 4
     Defendants.
 5
            18.    At all relevant times, Defendants were and continue to be “employers” as
 6
 7   defined by the FLSA, 29 U.S.C. § 201, et seq.
 8          19.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
 9
     Defendants.
10
            20.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
11
12   by A.R.S. § 23-362.

13          21.    At all relevant times, Defendants were and continue to be “employers” of
14
     Plaintiff as defined by A.R.S. § 23-362.
15
            22.    Defendants individually and/or through an enterprise or agent, directed and
16
17   exercised control over Plaintiff’s work and wages at all relevant times.

18          23.    Plaintiff, in his work for Defendants, was employed by an enterprise
19
     engaged in commerce that had annual gross sales of at least $500,000.
20
            24.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
21
22   commerce or the production of goods for commerce.

23          25.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
24
     interstate commerce.
25
            26.    Plaintiff, in his work for Defendant, regularly handled goods produced or
26
27   transported in interstate commerce.

28
                                                 -5-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 6 of 18




                                   FACTUAL ALLEGATIONS
 1
 2         27.     Defendants own and/or operate as Arizona Discount Movers, LLC, an
 3   enterprise located in Maricopa County, Arizona.
 4
           28.     Arizona Discount Movers, LLC is a moving company located in Phoenix,
 5
     Arizona.
 6
 7         29.     Plaintiff was hired by Defendants in approximately August 2020.
 8         30.     At all relevant times, Plaintiff worked for Defendants until approximately
 9
     February 28, 2021.
10
           31.     At all relevant times, in his work for Defendants, Plaintiff worked as a
11
12   driver for Defendants.

13         32.     In his work for Defendants, Plaintiff performed non-exempt manual,
14
     unskilled labor all of which was related to the work of providing moving services to
15
     Defendants’ customers.
16
17         33.     Defendants, in their sole discretion, paid Plaintiff a rate of $16.00 per hour

18   on a weekly basis.
19
           34.     Plaintiff worked approximately 36 hours in his final week of work for
20
     Defendants.
21
22         35.     Defendants failed to compensate Plaintiff any wages whatsoever for his

23   final week of work.
24
           36.     As a result of failing to compensate Plaintiff any wages whatsoever for his
25
     final week of work for Defendants, Defendants violated the FLSA, 29 U.S.C. § 206(a).
26
27
28
                                                  -6-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 7 of 18




            37.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
 1
 2   whatsoever for his final week of work, Defendants violated the AMWA, A.R.S. § 23-
 3   363.
 4
            38.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
 5
     whatsoever for his final week of work, Defendants violated the AWA, A.R.S., § 23-351.
 6
 7          39.   Plaintiff, in his work for Defendants, often worked in excess of 40 hours in
 8   a given workweek.
 9
            40.   Defendants did not compensate Plaintiff one and one-half times his regular
10
     rate of pay for all hours worked in excess of 40 hours in a workweek.
11
12          41.   Defendants classified Plaintiff as W-2 employee.

13          42.   In his work for Defendants, Plaintiff was not a manager.
14
            43.   In his work for Defendants, Plaintiff did not have supervisory authority
15
     over any employees.
16
17          44.   In his work for Defendants, Plaintiff did not possess the authority to hire or

18   fire employees.
19
            45.   In his work for Defendants, Plaintiff did not possess authority to make
20
     critical job decisions with respect to any of Defendants’ employees.
21
22          46.   In his work for Defendants, Plaintiff did not direct the work of two or more

23   employees.
24
            47.   In his work for Defendants, Plaintiff did not exercise discretion and
25
     independent judgment with respect to matters of significance.
26
27
28
                                                -7-
29
30
       Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 8 of 18




            48.    Plaintiff’s primary duty was not the management of the enterprise in which
 1
 2   he was employed or any recognized department of the enterprise.
 3          49.    At all relevant times, Defendants controlled Plaintiff’s schedules.
 4
            50.    At all relevant times, Plaintiff was economically dependent on Defendants.
 5
            51.    At all relevant times, Defendants did not pay Plaintiff one and one-half
 6
 7   times his regular rates of pay for time spent working in excess of 40 hours in a given
 8   workweek.
 9
            52.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
10
     worked in excess of 40 hours in a given workweek without receiving any overtime
11
12   premium whatsoever, in violation of the FLSA, 29 U.S.C. § 207(a).

13          53.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
14
     worked in excess of 40 hours in a given workweek without receiving one and one-half
15
     times his regular rate of pay, in violation of the FLSA, 29 U.S.C. § 207(a).
16
17          54.    Defendants engaged in the practice of failing to properly track and

18   compensate Plaintiff for all hours worked in a given workweek.
19
            55.    Specifically, Defendants did not compensate Plaintiff for all hours spent
20
     driving in the course of his employment with Defendants.
21
22          56.    Many, if not all, of such unpaid hours would have resulted in Plaintiff

23   working in excess of 40 hours in such workweeks.
24
            57.    As a result of Defendants failure to compensate Plaintiff for all hours
25
     worked, Defendants failed to compensate Plaintiff at least the applicable minimum wage,
26
27   in violation of the FLSA, 29 U.S.C. § 206(a).

28
                                                 -8-
29
30
       Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 9 of 18




            58.    As a result of Defendants failure to compensate Plaintiff for all hours
 1
 2   worked, Defendants failed to compensate Plaintiff at the applicable overtime wage, in
 3   violation of the FLSA, 29 U.S.C. § 207(a).
 4
            59.    As a result of Defendants failure to compensate Plaintiff for all hours
 5
     worked, Defendants failed to compensate Plaintiff at least the applicable minimum wage,
 6
 7   in violation of the AMWA, A.R.S. § 23-363.
 8          60.    As a result of Defendants failure to compensate Plaintiff for all hours
 9
     worked, Defendants failed to compensate Plaintiff all wages due and owing, in violation
10
     of the AWA, A.R.S. § 23-351.
11
12          61.    Defendants engaged in the regular practice of making improper deductions

13   from Plaintiff’s paychecks.
14
            62.    Defendants made deductions from Plaintiff’s paycheck for register
15
     shortages and alleged vehicle damage such that Plaintiff received less than the applicable
16
17   minimum wage for all hours worked.

18          63.    For example, during the week of November 7, 2020, Defendants made
19
     deductions from Plaintiff’s paycheck as a result of a cash shortage.
20
            64.    Such improper deductions caused Plaintiff’s paychecks to fall below the
21
22   applicable minimum wage.

23          65.    As a result of Defendants’ policy of making improper deductions from
24
     Plaintiff’s paychecks, Defendants violated 29 U.S.C. § 206(a).
25
            66.    As a result of Defendants’ policy of making improper deductions from
26
27   Plaintiff’s paychecks, Defendants violated the AMWA, A.R.S. § 23-363.

28
                                                  -9-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 10 of 18




            67.    As a result of Defendants’ policy of making improper deductions from
 1
 2   Plaintiff’s paychecks, Defendants violated the AWA, A.R.S., § 23-351.
 3          68.    Plaintiff was a non-exempt employee.
 4
            69.    At all relevant times, Defendants failed to properly compensate Plaintiff for
 5
     any of his overtime hours.
 6
 7          70.    At all relevant times, Defendants also failed to properly compensate
 8   Plaintiff at the applicable minimum wage for many of his hours worked for Defendants.
 9
            71.    Defendants knew that – or acted with reckless disregard as to whether –
10
     their refusal or failure to properly compensate Plaintiff during the course of his
11
12   employment would violate federal and state law, and Defendants were aware of the

13   FLSA minimum wage and overtime requirements during Plaintiff’s employment. As
14
     such, Defendants’ conduct constitutes a willful violation of the FLSA and the AMWA.
15
            72.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
16
17   of his rights under the FLSA.

18          73.    Plaintiff is a covered employee within the meaning of the FLSA.
19
            74.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
20
     of his rights under the FLSA.
21
22          75.    Defendants individually and/or through an enterprise or agent, directed and

23   exercised control over Plaintiff’s work and wages at all relevant times.
24
            76.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
25
     from Defendants compensation for unpaid minimum and overtime wages, an additional
26
27
28
                                                 -10-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 11 of 18




     amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and
 1
 2   costs of this action under 29 U.S.C. § 216(b).
 3          77.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
 4
     from Defendants compensation for unpaid wages, an additional amount equal to twice the
 5
     unpaid minimum wages as liquidated damages, interest, and reasonable attorney’s fees
 6
 7   and costs of this action under A.R.S § 23-363.
 8          78.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
 9
     from Defendants compensation for his unpaid wages at an hourly rate, to be proven at
10
     trial, in an amount that is treble the amount of his unpaid wages, plus interest thereon,
11
12   and his costs incurred under A.R.S. § 23-355.

13                     COUNT ONE: FAIR LABOR STANDARDS ACT
14                          FAILURE TO PAY OVERTIME

15          79.    Plaintiff realleges and incorporates by reference all allegations in all
16
     preceding paragraphs.
17
            80.    Plaintiff was a non-exempt employee entitled to statutorily mandated
18
19   overtime wages.

20          81.    In a given workweek, Defendants failed to pay one and one-half times the
21   applicable regular rate of pay for all hours worked in excess of 40 hours.
22
            82.    In a given workweek, Defendants failed to compensate Plaintiff for all
23
24   hours worked, including the hours worked in excess of 40 hours in a given workweek.

25          83.    As a result of Defendants’ failure to pay Plaintiff one and one-half times his
26   regular rate for all hours worked in excess of 40 per week in a given workweek,
27
28
                                                 -11-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 12 of 18




     Defendants failed and/or refused to pay Plaintiff the applicable overtime rate for all hours
 1
 2   worked for the duration of his employment, in violation of 29 U.S.C. § 207.
 3          84.    As a result of Defendants’ willful failure to compensate Plaintiff the
 4
     applicable overtime rate for all hours worked, Defendants violated the FLSA.
 5
            85.    As such, the full applicable overtime rate is owed for all hours that Plaintiff
 6
 7   worked in excess of 40 hours per week.
 8          86.    Defendants knew that – or acted with reckless disregard as to whether –
 9
     their failure to pay Plaintiff the proper overtime rate would violate federal and state law,
10
     and Defendants were aware of the FLSA minimum wage requirements during Plaintiff’s
11
12   employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.

13          87.    Defendants have and continue to willfully violate the FLSA by not paying
14
     Plaintiff a wage equal to one and one-half times the applicable regular rate of pay for all
15
     time Plaintiff spent working for Defendants.
16
17          88.    Plaintiff is therefore entitled to compensation one and one-half times his

18   regular rate of pay for all hours worked in excess of 40 per week at an hourly rate, to be
19
     proven at trial, plus an additional equal amount as liquidated damages, together with
20
     interest, costs, and reasonable attorney fees.
21
22          WHEREFORE, Plaintiff, Angel Hernandez, respectfully requests that this Court

23   grant the following relief in Plaintiff’s favor, and against Defendants:
24
            A.     For the Court to declare and find that the Defendants committed one of
25
                   more of the following acts:
26
27
28
                                                 -12-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 13 of 18




                  i.          Violated overtime wage provisions of the FLSA, 29 U.S.C. § 207(a),
 1
 2                            by failing to pay proper minimum wages;
 3               ii.          Willfully violated overtime wage provisions of the FLSA, 29 U.S.C.
 4
                              § 207(a) by willfully failing to pay proper overtime wages;
 5
           B.          For the Court to award Plaintiff’s unpaid overtime wage damages, to be
 6
 7                     determined at trial;
 8         C.          For the Court to award compensatory damages, including liquidated
 9
                       damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
10
           D.          For the Court to award prejudgment and post-judgment interest;
11
12         E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

13                     action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
14
                       forth herein;
15
           F.          Such other relief as this Court shall deem just and proper.
16
17                         COUNT TWO: FAIR LABOR STANDARDS ACT
                              FAILURE TO PAY MINIMUM WAGE
18
19         89.         Plaintiff realleges and incorporates by reference all allegations in all

20   preceding paragraphs.
21         90.         As a result of not paying Plaintiff any wage whatsoever for the final week
22
     of his employment, Defendant willfully failed or refused to pay Plaintiff the FLSA-
23
24   mandated minimum wage.

25
26
27
28
                                                     -13-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 14 of 18




             91.         As a result of making improper deductions from Plaintiff’s paychecks,
 1
 2   Defendants willfully failed or refused to pay Plaintiff the FLSA-mandated minimum
 3   wage.
 4
             92.         As a result of failing to compensate Plaintiff for all hours worked in a given
 5
     workweek, Defendants willfully failed or refused to pay Plaintiff the FLSA-mandated
 6
 7   minimum wage.
 8           93.         Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
 9
     required minimum wage rate violated the FLSA, 29 U.S.C. § 206(a).
10
             94.         Plaintiff is therefore entitled to compensation for the full applicable
11
12   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as

13   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
14
             WHEREFORE, Plaintiff, Angel Hernandez, respectfully requests that this Court
15
     grant the following relief in Plaintiff’s favor, and against Defendants:
16
17           A.          For the Court to declare and find that the Defendants committed one of

18                       more of the following acts:
19
                    i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
20
                                206(a), by failing to pay proper minimum wages;
21
22                 ii.          Willfully violated minimum wage provisions of the FLSA, 29

23                              U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
24
             B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
25
                         determined at trial;
26
27
28
                                                       -14-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 15 of 18




             C.    For the Court to award compensatory damages, including liquidated
 1
 2                 damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
 3           D.    For the Court to award prejudgment and post-judgment interest;
 4
             E.    For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
 5
                   action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
 6
 7                 forth herein;
 8           F.    Such other relief as this Court shall deem just and proper.
 9
                    COUNT THREE: ARIZONA MINIMUM WAGE ACT
10                      FAILURE TO PAY MINIMUM WAGE
11
             95.   Plaintiff realleges and incorporates by reference all allegations in all
12
     preceding paragraphs.
13
14           96.   As a result of not paying Plaintiff any wage whatsoever for the final week

15   of his employment, Defendant willfully failed or refused to pay Plaintiff the Arizona
16
     minimum wage.
17
             97.   As a result of making improper deductions from Plaintiff’s paychecks,
18
19   Defendants willfully failed or refused to pay Plaintiff the Arizona minimum wage.

20           98.   As a result of failing to compensate Plaintiff for all hours worked in a given
21   workweek, Defendants willfully failed or refused to pay Plaintiff the Arizona minimum
22
     wage.
23
24           99.   Defendant’s practice of willfully failing or refusing to pay Plaintiff at the

25   required minimum wage rate violated the AMWA, 23-363.
26
27
28
                                                 -15-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 16 of 18




            100.         Plaintiff is therefore entitled to compensation for the full applicable
 1
 2   minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to
 3   twice the underpaid wages as liquidated damages, together with interest, reasonable
 4
     attorney’s fees, and costs.
 5
            WHEREFORE, Plaintiff, Angel Hernandez, respectfully requests that this Court
 6
 7   grant the following relief in Plaintiff’s favor, and against Defendants:
 8          A.           For the Court to declare and find that the Defendant committed one of more
 9
                         of the following acts:
10
                    i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
11
12                              363, by failing to pay proper minimum wages;

13                 ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
14
                                § 23-363 by willfully failing to pay proper minimum wages;
15
            B.           For the Court to award Plaintiff’s unpaid minimum wage damages, to be
16
17                       determined at trial;

18          C.           For the Court to award compensatory damages, including liquidated
19
                         damages pursuant to A.R.S. § 23-364, to be determined at trial;
20
            D.           For the Court to award prejudgment and post-judgment interest;
21
22          E.           For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

23                       action pursuant to A.R.S. § 23-364 and all other causes of action set forth
24
                         herein;
25
            F.           Such other relief as this Court shall deem just and proper.
26
27
28
                                                       -16-
29
30
      Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 17 of 18




                           COUNT FOUR: ARIZONA WAGE ACT
 1
                        FAILURE TO PAY WAGES DUE AND OWING
 2
            101.   Plaintiff realleges and incorporates by reference all allegations in all
 3
 4   preceding paragraphs.

 5          102.   As a result of the allegations contained herein, Defendants did not
 6
     compensate Plaintiff wages due and owing to him.
 7
            103.   Defendants engaged in such conduct in direct violation of A.R.S. § 23-350.
 8
 9          104.   As such, unpaid wages for such time Plaintiff worked are owed to Plaintiff

10   for the entire time he was employed by Defendants.
11
            105.   Defendants knew that – or acted with reckless disregard as to whether –
12
     their refusal or failure to properly compensate Plaintiff over the course of his
13
14   employment would violate federal and state law, and Defendants were aware of the

15   Arizona Wage Act’s requirements during Plaintiff’s employment. As such, Defendants’
16
     conduct constitutes a willful violation of the Arizona Wage Act.
17
            106.   Plaintiff is therefore entitled to compensation for his unpaid wages at an
18
19   hourly rate, to be proven at trial, in an amount that is treble the amount of his unpaid

20   wages, plus interest thereon, and his costs incurred.
21          WHEREFORE, Plaintiff, Angel Hernandez, requests that this Court grant the
22
     following relief in Plaintiff’s favor, and against Defendants:
23
24          A.     For the Court to declare and find that the Defendants violated the unpaid

25                 wage provisions of A.R.S. § 23-350, et seq., by failing to pay wages due
26                 and owing to Plaintiff;
27
28
                                                 -17-
29
30
     Case 2:21-cv-01094-MTL Document 1 Filed 06/24/21 Page 18 of 18




         B.     For the Court to award an amount that is treble Plaintiff’s unpaid wages
 1
 2              pursuant to A.R.S. § 23-355, in amounts to be determined at trial;
 3       C.     For the Court to award prejudgment and post-judgment interest on any
 4
                damages awarded;
 5
         D.     For the Court to award Plaintiff’s reasonable attorneys’ fees and costs of
 6
 7              the action and all other causes of action set forth in this Complaint; and
 8       E.     Such other relief as this Court deems just and proper.
 9
10
11
12                                JURY TRIAL DEMAND

13       Plaintiff hereby demands a trial by jury on all issues so triable.
14
15
         RESPECTFULLY SUBMITTED this 24th day of June, 2021.
16
17
                                                     BENDAU & BENDAU PLLC
18
                                                     By: /s/ Christopher J. Bendau
19
                                                     Clifford P. Bendau, II
20                                                   Christopher J. Bendau
                                                     Attorney for Plaintiff
21
22
23
24
25
26
27
28
                                              -18-
29
30
